—Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered May 3, 1999, convicting her of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the cumulative effect of certain remarks made by the prosecutor during summation constituted reversible error is unpreserved for appellate review (see CPL 470.05 [2]; People v Vasquez, 277 AD2d 333). In any event, the comments made by the prosecutor during summation were largely proper comments on the evidence (see generally People v Ashwal, 39 NY2d 105, 109). Moreover, any prejudice which may have resulted from the comments was ameliorated by the trial court’s curative instructions (see People v Ferguson, 82 NY2d 837, 838; People v Vasquez, supra).
The defendant’s remaining contention is without merit. Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.